Bond, J.
This suit was begun before a justice for the balance of purchase money alleged to be due on the rescission of a contract for the sale of certain household goods. There was a trial before the justice and a judgment for plaintiff, from which defendant appealed to the circuit court, where plaintiff had judgment for $44.65, from which an appeal was taken to this court. On the trial it was admitted that plaintiff paid $75 to defendant on account of a purchase of household furniture, and that, when the goods were delivered, plaintiff objected to receiving them on the ground that they were not those for which she had contracted, but were inferior and unsuitable. The next morning plaintiff called on defendant, when it was agreed that a rescission of the trade should be had — according to plaintiff’s testimony upon the payment to her of $75, less the cost of hauling the goods and bridge toll, while, according to defendant’s testimony, he was entitled to retain all the expenses of *493preparing the goods, as well as those conceded by plaintiff. '
The court instructed the jury in strict accordance with the issue thus presented. No exception was taken to this instruction, nor were any exceptions preserved on the trial. There was ample evidence to sustain the theory of the case submitted to the jury. We must, therefore, overrule the assignment in this court that the verdict is unsupported by the evidence.
The judgment will therefore be affirmed.
All concur.